                               IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

SHERRY S.,1

                  Plaintiff,                                                       Civ. No. 3:18-cv-01661-MC

         v.                                                                        OPINION AND ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

            Defendant.
_____________________________

MCSHANE, Judge:

         Plaintiff Sherry S. brings this action for judicial review of a final decision of the

Commissioner of Social Security (“Commissioner”) denying her application for disability

insurance benefits (“DIB”) and supplemental security income (“SSI”) under Title II of the Social

Security Act. This Court has jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c)(3).

         Plaintiff alleges that the Administrative Law Judge (“ALJ”) erred in : (1) finding that

Plaintiff’s knee disorder was “non-severe”; (2) failing to credit Plaintiff’s testimony as true; (3)

failing to credit the statements of Plaintiff’s brother; (4) crafting Plaintiff’s residual functional

capacity (“RFC”); and (5) determining substantial gainful activity (“SGA”). Because there is

substantial evidence in the record to support the ALJ’s findings and errors, if any, were harmless,

the Commissioner’s decision is AFFIRMED.



1
 In the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name of the
non-governmental party in this case and any immediate family members of that party.

1 – OPINION AND ORDER
                      PROCEDURAL AND FACTUAL BACKGROUND

       Plaintiff applied for DIB and SSI on July 14, 2015, alleging disability since June 15,

2015. Tr. 213–23, 36. Both claims were denied initially and upon reconsideration. Tr. 92–109.

Plaintiff timely requested a hearing before an ALJ and appeared before the Honorable Linda

Thomasson on June 9, 2017. Tr. 159–60, 55–91. ALJ Thomasson denied Plaintiff’s claim by a

written decision dated August 28, 2017. Tr. 33–49. Plaintiff sought review from the Appeals

Council and was denied on July 17, 2018, rendering the ALJ’s decision final. Tr. 207–12, 1–7.

Plaintiff now seeks judicial review of the ALJ’s decision.

       Plaintiff was 36 years old at the time of her alleged disability onset and 38 at the time of

her hearing. See tr. 61, 36, 55. Plaintiff has a GED and an associate’s degree in business. She has

engaged in past work doing data input and research and she has clerked at a community college

and a hotel. , . Tr. 28, 47, 61–62, 38, 67–68, 251. Plaintiff alleges disability due to fibromyalgia,

idiopathic hypersomnia, polyarthralgia, edema, and nerve damage. Tr. 136, 250.

                                   STANDARD OF REVIEW

       The reviewing court shall affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

See 42 U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir.

2004). “Substantial evidence is ‘more than a mere scintilla but less than a preponderance; it is

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Hill v. Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978,

980 (9th Cir. 1997)). To determine whether substantial evidence exists, the court reviews the


2 – OPINION AND ORDER
administrative record as a whole, weighing both the evidence that supports and that which

detracts from the ALJ’s conclusion. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989) (citing

Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986)). “‘If the evidence can reasonably

support either affirming or reversing,’ the reviewing court ‘may not substitute its judgment’ for

that of the Commissioner.” Gutierrez v. Comm’r of Soc. Sec. Admin., 740 F.3d 519, 523 (9th Cir.

2014) (quoting Reddick v. Chater, 157 F.3d 715, 720–21 (9th Cir. 1996)).

                                         DISCUSSION

       The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4) (2012). The burden

of proof rests on the claimant for steps one through four, and on the Commissioner for step five.

Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001) (citing Tackett v. Apfel, 180

F.3d 1094, 1098 (9th Cir. 1999)). At step five, the Commissioner’s burden is to demonstrate that

the claimant can make an adjustment to other work existing in significant numbers in the

national economy after considering the claimant’s RFC, age, education, and work experience. 20

C.F.R. § 404.1520(a)(4)(v). If the Commissioner fails to meet this burden, then the claimant is

considered disabled. Id.

I. Plaintiff’s Knee Disorder

       Plaintiff argues that the ALJ erred both by finding that Plaintiff’s knee disorder was non-

severe and by minimizing the impact of the knee disorder on Plaintiff’s ability to work,

especially when combined with the effects of her obesity. Pl.’s Br. 5, ECF No. 10.

       At step two, the ALJ must assess whether the claimant’s impairment or combination of

impairments is severe. Tackett, 180 F.3d at 1098; see 20 C.F.R. § 404.1520(c). If not, the



3 – OPINION AND ORDER
claimant is not disabled. Id. If so, the ALJ identifies the severe impairment(s) then continues to

step three. Id. A severe impairment is an “impairment or combination of impairments which

significantly limits [a claimant’s] physical or mental ability to do basic work activities.” 20

C.F.R. §§ 404.1520(c), 416.920(c). “An impairment is not severe if it is merely a ‘slight

abnormality (or combination of slight abnormalities) that has no more than a minimal effect on

the ability to do basic work activities.’” Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005)

(quoting Social Security Ruling 96-3p, 1996 WL 374181). In determining the claimant’s RFC at

later steps, the ALJ must consider the “total limiting effects” of all of the medically determinable

impairments, both “severe” and “non-severe,” including the effect of pain. 20 C.F.R. §§

404.1545(e), 416.945(e); see Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685, 690 (9th

Cir. 2009) (quoting Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988)). Where an ALJ errs in

omitting a severe impairment at step two, the error is harmless so long as the ALJ considers all

of the claimant’s functional limitations at subsequent steps (including those caused by the

omitted severe impairment). Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007).

       Here, the ALJ found that Plaintiff’s knee disorder was non-severe but considered it in

conjunction with her severe impairments. Tr. 39. Substantial evidence exists in the record to

support the ALJ’s finding. Even if the ALJ erred, such error would be harmless because the ALJ

found in Plaintiff’s favor at step two and considered her knee disorder in determining her RFC in

later steps. The ALJ found that Plaintiff complained of bilateral knee pain, especially in her right

knee, during activity in March 2016. Tr. 39. (citing tr. 556). There was, however, no sign of

inflammatory arthritis and her symptoms were most consistent with overuse or mechanic

arthritis. Id. June 2016 x-rays were unremarkable. Tr. 39 (citing tr. 539, 546–47). In August



4 – OPINION AND ORDER
2016, she reported loss of balance due to her left knee giving way and was referred to a magnetic

resonance imaging scan (“MRI”). Tr. 39 (citing tr. 570). Her left knee was tender along the

anterior joint line but had normal range of motion and no warmth of effusion, and her right knee

was relatively normal. Id. A March 2017 MRI of her left knee showed mild degenerative patella

changes but was otherwise normal, and her knee pain had improved. Tr. 39 (citing tr. 435).

        Plaintiff argues that she regularly had knee pain, which increased with activity, and

related limitations. Pl.’s Br. 5 (citing tr. 556). She also argues that she suffered from “loss of

balance due to knee give away.” Pl.’s Br. 5 (citing tr. 570). Plaintiff fails to explain how these

factors limit her ability to do basic work activities beyond the ALJ’s findings. The ALJ

acknowledged Plaintiff’s knee pain and loss of balance but reasonably concluded, based on the

substantial evidence cited above, that Plaintiff’s knee disorder was non-severe. The ALJ also

properly found that Plaintiff’s statements regarding the intensity, persistence, and limiting effects

of her symptoms were not entirely consistent with the objective medical evidence of record, as

discussed below. See tr. 43. Further, the ALJ considered Plaintiff’s knee pain and related

limitations in determining her RFC. Tr. 43–44. The ALJ found that physical examinations and x-

rays of Plaintiff’s knees were generally unremarkable. See id.; see also tr. 434–35, 545–48, 557.

The ALJ also found that Plaintiff’s knee pain symptoms were multifactorial, secondary to

weight, chronic ankle strain, and possible fibromyalgia. Tr. 44 (citing 539).

       Substantial evidence exists in the record to support the ALJ’s finding that Plaintiff’s knee

disorder was non-severe. Even if the ALJ erred, such error was harmless.




5 – OPINION AND ORDER
II. Plaintiff’s Credibility

        Plaintiff argues that the ALJ improperly discounted Plaintiff’s statements in determining

her RFC. Tr. 7–8. Where there is objective medical evidence in the record of an underlying

impairment that could reasonably be expected to produce the pain or symptoms alleged and there

is no affirmative evidence of malingering, the ALJ must provide clear and convincing reasons

for discrediting the claimant’s testimony regarding the severity of her symptoms. Carmickle v.

Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1160 (9th Cir. 2008); Lingenfelter v. Astrue, 504 F.3d

1028, 1036 (9th Cir. 2007). The ALJ is not “required to believe every allegation of disabling

pain, or else disability benefits would be available for the asking, a result plainly contrary to 42

U.S.C. § 423(d)(5)(A).” Molina, 674 F.3d at 1112 (quoting Fair v. Bowen, 885 F.2d 597, 603

(9th Cir. 1989)). The ALJ “may consider a range of factors in assessing credibility.” Ghanim v.

Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014). These factors can include “ordinary techniques of

credibility evaluation,” id., as well as:

        (1) whether the claimant engages in daily activities inconsistent with the alleged
        symptoms; (2) whether the claimant takes medication or undergoes other treatment
        for the symptoms; (3) whether the claimant fails to follow, without adequate
        explanation, a prescribed course of treatment; and (4) whether the alleged
        symptoms are consistent with the medical evidence.

Lingenfelter, 504 F.3d at 1040. “If the ALJ’s credibility finding is supported by substantial

evidence in the record,” this Court “may not engage in second-guessing,” Thomas v. Barnhart,

278 F.3d 947, 959 (9th Cir. 2002) (citation omitted), and “must uphold the ALJ’s decision where

the evidence is susceptible to more than one rational interpretation,” Andrews v. Shalala, 53 F.3d

1035, 1039–40 (9th Cir. 1995) (citation omitted).




6 – OPINION AND ORDER
       Here, the ALJ found that Plaintiff’s “statements concerning the intensity, persistence, and

limiting effects of [her] symptoms [were] not entirely consistent with the medical evidence and

other evidence in the record.” Tr. 43. Plaintiff testified that she quit her last job because it was

too much for her given her conditions. Tr. 67. She cannot work because she is “always

exhausted” and often confused. Tr. 69. She loses focus easily and has difficulty with new

training. Id. She often falls asleep at work and makes mistakes. Id., tr. 79–80, 83. She does not

do many chores after work because her hands, neck, back, legs, and ankles are usually too sore

but does them on her days off. Tr. 72, 77. She works partial days Saturday through Tuesday and

tries to recover physically on her days off. Tr. 72. She does not go out much because she is

usually too tired. Tr. 74. She gets migraines often, she thinks due to her neck issues. Tr. 76. She

needs to get up a lot at work to use the restroom and stretch because her muscles or legs swell or

she needs to stretch her back. Tr. 77. She has a hard time grocery shopping because of her pain.

Tr. 78. She could not physically work 40 hours per week. Id. She sleeps 8 or more hours per

week but is always exhausted and feels she needs to take a nap every 2 hours. Tr. 78–79. She can

sleep up to 16 hours on her days off due to her idiopathic hypersomnia. Tr. 79. She frequently

has a hard time gripping things due to her osteoarthritis, which comes and goes. Tr. 81. She has

not tried physical therapy because she thinks osteoarthritis is the issue. Tr. 82.

       The ALJ found significant inconsistencies between Plaintiff’s testimony and the objective

medical evidence in the record. Tr. 43. Plaintiff’s morbid obesity remained stable but physical

examinations revealed minimal tenderness, rare edema, and normal neurology, range of motion

(except for at the shoulders, wrists, and ankles in July 2015), and muscle strength and tone. Tr.

43; see tr. 403, 408, 422, 424, 442, 434, 494, 544, 556, 584. There was no evidence of significant



7 – OPINION AND ORDER
arthritis in any of her joints, though her symptoms were consistent with fibromyalgia. Id.; see tr.

464, 484, 539, 546–47, 516, 570.

       The ALJ found that the objective medical evidence in the record suggests that Plaintiff

had a sleep disorder, but her diagnosis was unclear. Tr. 44–45. She presented as alert with no

observed fatigue symptoms or difficulties with focus, concentration, or memory. Id. (citing tr.

356–65, 385, 390, 403, 407, 427, 421, 424, 434, 444). Moreover, her treatment providers

recommended that she establish better sleep hygiene and lose weight, but she resisted. Tr. 44–45;

see tr. 406, 426–27, 429. “[The Ninth Circuit has] long held that, in assessing a claimant’s

credibility, the ALJ may properly rely on unexplained or inadequately explained failure to seek

treatment or to follow a prescribed course of treatment.” Molina, 674 F.3d at 1113 (quoting

Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir.)) (internal quotation marks omitted). Here,

Plaintiff points to no legitimate reason for failing to follow the recommended course of

treatment.

       The ALJ also found that Plaintiff’s daily activities were inconsistent with Plaintiff’s

allegations of disabling symptoms and limitations. Tr. 45. A claimant’s daily activities may be

grounds for an adverse credibility finding if she “is able to spend a substantial part of [her] day

engaged in pursuits involving the performance of physical functions that are transferable to a

work setting.” Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (quoting Fair, 885 F.2d at 603);

see also Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005). “Even where those activities

suggest some difficulty functioning, they may be grounds for discrediting the claimant’s

testimony to the extent that they contradict claims of a totally debilitating impairment.” Molina,

674 F.3d at 1113 (citing Turner v. Comm’r of Sec. Sec., 613 F.3d 1217, 1225 (9th Cir. 2010)).



8 – OPINION AND ORDER
Here, the ALJ found that Plaintiff is fairly active and independent. Tr. 45. She lives alone,

manages her personal care, household, and finances independently, does household chores, uses

public transportation, goes shopping, reads, watches television and movies, and plays video

games. Tr. 45–46; see tr. 73–75, 296. Notably, she works part-time. Tr. 46 (citing tr. 422); see tr.

72. She also received unemployment benefits, which suggest Plaintiff actively applied for and

claimed to be capable of work. Tr. 46; see tr. 243, 422.

       Plaintiff argues that the ALJ improperly considered her statements, pointing to

difficulties with movement, pain, swelling, spasms, stiffness, tenderness, fatigue, and weakness,

an abnormal electromyogram/nerve conduction velocity study, abnormal knee imaging,

fibromyalgia, and weight increase. Pl.’s Br. 7–8 (citing tr. 43, 352, 435, 388, 392, 522). The ALJ

noted Plaintiff’s difficulties but contrasted them with largely normal examinations and lack of

evidence of inflammatory arthritis. See tr. 43–44. The abnormal study in February 2015 revealed

“evidence of old reinnervation in the tensor fascia latae”—restoration of nerve supply in the

thigh muscle—"bilaterally (superior gluteal nerve, L4-S1 nerve roots)” with no evidence of

active denervation or polyneuropathy and otherwise normal muscles. Tr. 352. As discussed

above, a March 2017 MRI of Plaintiff’s left knee showed mild degenerative patella changes but

was otherwise normal, and her knee pain had improved. Tr. 39, 435. The ALJ considered

Plaintiff’s fibromyalgia, which she determined was severe, but noted evidence that Plaintiff had

no swelling, full range of motion, and stable symptoms/improved pain in August 2015, mild

ankle pain in February 2017, and no tenderness in March 2017. Tr. 39, 43–44. The ALJ also

noted that Plaintiff weighed 272 pounds in August 2015 and 281 in March 2016. Tr. 43–44.




9 – OPINION AND ORDER
Plaintiff does not explain how this evidence is consistent with her alleged symptoms, nor does

she point to any substantial evidence that the ALJ overlooked.

       Substantial evidence exists in the record to support the ALJ’s finding that Plaintiff was

not entirely credible. Therefore, the ALJ did not err in discounting Plaintiff’s credibility.

III. Third Party Statements

       Plaintiff argues that the ALJ improperly rejected her brother’s statements by failing to

explain what limitations he overestimated. Pl.’s Br. 9. Generally, “[l]ay testimony as to a

claimant’s symptoms is competent evidence that an ALJ must take into account, unless he or she

expressly determines to disregard such testimony and gives reasons germane to each witness for

doing so.” Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001) (citation omitted); see also Merrill

ex rel. Merrill v. Apfel, 224 F.3d 1083, 1085 (9th Cir. 2000) (“[A]n ALJ . . . must give full

consideration to the testimony of friends and family members.” (citation omitted)). The ALJ’s

reasons for rejecting lay testimony must be germane and specific. Bruce v. Astrue, 557 F.3d

1113, 1115 (9th Cir. 2009) (citing Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th

Cir. 2006)). Bias “in the abstract,” such as a familial relationship, is not per se a germane reason

to discredit a lay witness. Dale v. Colvin, 823 F.3d 941, 944–45 (9th Cir. 2016) (citing Valentine

v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009)). An ALJ’s failure to articulate

such a germane reason is nonetheless harmless if the “testimony does not describe any

limitations not already described by the claimant, and the ALJ's well-supported reasons for

rejecting the claimant's testimony apply equally well to the lay witness testimony.” Molina, 674

F.3d at 1117.




10 – OPINION AND ORDER
       Here, Plaintiff’s brother—Nelson S.—essentially reiterated Plaintiff’s statements.

Compare tr. 333–34 with 67–82, 289–300. He said she had problems walking and cannot walk or

stand for long before her ankles and feet swell. Tr. 333. She has a hard time focusing and is

constantly tired and lethargic. Id. She never has the energy to do much, and when she does her

symptoms become worse. Id. She nods off in the middle of things and tends to lose things on

public transportation due to her pain, fatigue, and inability to focus. Id. She no longer enjoys

going out or spending time with friends and is often confined to her home. Id. When they lived

together, he had to go to the store and fetch things from across the room for her because she had

difficulty doing so. Tr. 334.

       The ALJ gave little weight to Nelson S.’s statements, finding that he overestimated

Plaintiff’s limitations in a manner inconsistent with the record and the objective medical

evidence previously discussed in her opinion. Tr. 46; see also tr. 43–46. It is true that the ALJ

failed to explain what limitations Nelson S. overestimated or provide germane reasons for

discounting his statements. Nonetheless, because Nelson S.’s statements do not describe any

limitations that Plaintiff had not already alleged, the ALJ’s reason for rejecting Plaintiff’s

testimony “apply equally well to the lay witness testimony.” See Molina, 674 F.3d at 1117. The

error was harmless.

IV. The ALJ’s RFC Finding

       Plaintiff argues that the ALJ erred by failing to account for all of Plaintiff’s impairments

in determining Plaintiff’s RFC. Pl.’s Br. 7. In formulating an RFC, the ALJ must consider all

medically determinable impairments, including those that are not “severe,” and evaluate “all of

the relevant medical and other evidence,” including the claimant’s testimony. Id.; SSR 96-8p,



11 – OPINION AND ORDER
1996 WL 374184. In determining a claimant’s RFC, the ALJ is responsible for resolving

conflicts in the medical testimony and translating the claimant’s impairments into concrete

functional limitations in the RFC. Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir.

2008). Only limitations supported by substantial evidence must be incorporated into the RFC

and, by extension, the dispositive hypothetical question posed to the vocational expert.

Osenbrock v. Apfel, 240 F.3d 1157, 1163–65 (9th Cir. 2001).

       Here, the ALJ found that Plaintiff had the RFC to perform medium work and could

“frequently climb, stoop, kneel, balance, crouch, and crawl” but should “avoid all exposure to

hazards such as unprotected heights or moving mechanical parts.” Tr. 42. The ALJ also found

that Plaintiff could perform past relevant work as a hotel/motel front desk clerk. Tr. 47. The ALJ

considered Plaintiff’s and her brother’s statements but properly concluded that they were not

fully consistent with the evidence of record, as explained above. Tr. 42–46. The ALJ also

considered Plaintiff’s treating providers, consultative evaluator, and state agency consultants’

medical opinions. Tr. 46–47.

       The ALJ found that Dr. John Ellison’s, M.D., relatively normal findings upon

examination supported the RFC. Tr. 47. In September 2015, Dr. Ellison found that Plaintiff was

very obese but otherwise healthy. Tr. 46 (citing tr. 396–98). She had general thyroid enlargement

but a non-tender neck and normal range of motion, a slightly tender lumbosacral joint but no

muscle spasm and very good range of motion, and no arthritic stigmata and excellent range of

motion in her extremities. Id. She could squat and rise and had normal gait and station, motor

strength, bulk and tone, and sensation. Id. She had chronic back pain but an essentially negative

examination and very good range of motion. Id. She had chronic anxiety, a phobia of crowds,



12 – OPINION AND ORDER
daytime sleepiness but a normal sleep study, untreated goiter, and controlled gastroesophageal

reflux disorder. Tr. 46–47 (citing tr. 396–98). The ALJ gave the state agency medical

consultants’ opinions little weight, finding they were inconsistent with the record as a whole. Tr.

47.

       Plaintiff argues that the ALJ failed to account for her knee limitations, fibromyalgia pain,

swelling, stiffness, tenderness, and muscle spasms, obesity, fatigue, and decreased grip strength

and arm weakness. Pl.’s Br. 7 (citing tr. 464–66, 494, 556, 570, 356–65, 403, 434–44, 530, 536,

584). The ALJ found that Plaintiff’s knee disorder was non-severe but considered it in

conjunction with her severe impairments in determining her RFC, as explained above. See tr. 39.

The ALJ found that Plaintiff’s fibromyalgia, obesity, and sleep disorder were severe and

considered the effects of these impairments in light of the record as a whole, which the ALJ

summarized in evaluating Plaintiff’s credibility See tr. 39, 42–47.

       Specifically, the ALJ acknowledged Plaintiff’s fibromyalgia and summarized the related

objective medical evidence of record. Tr. 43–44 (citing tr. 464–65, 494, 556, 570). The reports

Plaintiff cites are unpersuasive. For example, she made subjective complaints in July 2015 but

only had intermittent muscle spasm, which moving helped alleviate. Tr. 464. She had no

swelling or tenderness and full range of motion except for at multiple tender points, but not her

hip, lumbar spine, or cervical spine. Id. She had normal x-rays, neuropathic pain that gabapentin

managed, no swelling, and full range of motion except for tenderness to palpation at her bilateral

shoulders, wrists, and ankles. Tr. 494. In March 2016, she had pain during activity, but not

before or after, and was directed to follow up 6 months later. Tr. 556. Additionally, she was

referred to physical therapy but did not pursue it. Id.; see also tr. 82. She reported pain in August



13 – OPINION AND ORDER
2016 but had recently started a new job and was walking more and was to follow up in 3 to 6

months. Tr. 570.

       The ALJ also acknowledged Plaintiff’s weight gain from August 2015 to April 2017. Tr.

43–44 (citing tr. 380, 403, 584). Likewise, the ALJ summarized the objective medical evidence

of record regarding Plaintiff’s sleep disorder. Tr. 44–45 (citing tr. 434, 444, 356–65, 359, 390,

385, 407, 403, 427, 424, 421). Plaintiff again cites her own subjective complaints, arguing that

she fell asleep at work and had ongoing issues with sleep and chronic fatigue. Pl.’s Br. 7 (citing

tr. 464, 403, 464, 433–44, 465, 530, 536). As explained above, the ALJ acknowledged Plaintiff’s

abnormal sleep study but found that her diagnosis was unclear and she failed to follow a

prescribed course of treatment. Tr. 44–45; see tr. 406, 426–27, 429. The ALJ also found no

objective medical evidence of record of observed fatigue signs or symptoms or difficulty

focusing, concentrating, or memorizing. Id. (citing tr. 356–65, 385, 390, 403, 407, 427, 421, 424,

434, 444).

       Finally, Plaintiff reported in April 2017 that she “occasionally” felt arm weakness. Tr.

584. Physical examinations in September 2015 and March 2017, however, revealed normal

strength, coordination, and reflexes. Def.’s Br. 11, ECF No. 12 (citing tr. 397, 434). Because

substantial evidence of handling and/or gripping limitations does not exist in the record, the ALJ

did not err in omitting them from the RFC. See Osenbrock, 240 F.3d at 1163–65.

       The ALJ’s RFC finding is supported by substantial evidence in the record.




14 – OPINION AND ORDER
V. SGA

       Because substantial evidence supports the ALJ’s findings and errors, if any, were

harmless, the Court does not reach Plaintiff’s argument that the ALJ improperly determined

SGA.



                                       CONCLUSION

       For these reasons, the Commissioner’s final decision is AFFIRMED.


IT IS SO ORDERED.




       DATED this _15th__ day of October, 2019.




                                            s/ Michael J. McShane
                                            Michael J. McShane
                                            United States District Judge




15 – OPINION AND ORDER
